Case 9:21-cv-80589-RKA Document 35 Entered on FLSD Docket 07/14/2021 Page 1 of 1



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                          CASE NO. 21-cv-80589-ALTMAN/Matthewman

  JANE DOE,

          Plaintiff,
  v.

  DARREN K INDYKE, et al.,

        Defendants.
  _________________________________________/

                                                ORDER

          On June 28, 2021, the Defendants filed a Motion to Dismiss [ECF No. 32]. Under Local

  Rule 7.1(c), “each party opposing a motion shall serve an opposing memorandum of law no later

  than fourteen (14) days after service of the motion. Failure to do so may be deemed sufficient cause

  for granting the motion by default.” S.D. FLA. L.R. 7.1(c). The Plaintiff has failed to respond to the

  Motion to Dismiss, or to move for an extension of time, and the time to do so has passed.

          Accordingly, it is hereby ORDERED that the Plaintiff shall respond to the Motion to

  Dismiss by July 15, 2021. Failure to comply with this Order will result in the Motion being granted

  by default.

          DONE AND ORDERED in Fort Lauderdale, Florida this 13th day of July 2021.




                                                          __________________________________
                                                          ROY K. ALTMAN
                                                          UNITED STATES DISTRICT JUDGE

  cc: counsel of record
